DETAILED ACTION
Status of Claims
Claims 16-24 and 26-36 are currently pending and are treated as set forth below.

Amendment Non-Responsive – Impermissible Shift
The reply filed on February 23, 2022 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): 
The amendment filed on February 23, 2022 amends claims 16-24 and 26-36.  Independent claims 16, 20, and 24 as amended, recite a patentably distinct invention not originally presented.  The amendment leaves no claims to be directed to the originally presented invention.  An amendment presenting only claims to a non-elected invention is non-responsive (MPEP § 821.03).  
The remaining claims are not readable on the elected invention because the inventions now presented would have been subject to a restriction requirement had they been originally presented with the invention actually originally presented.  The restriction requirement would have been set forth as follows:
Restriction to one of the following inventions would have been required under 35 U.S.C. 121:
I.	The previously pending claims 16-27 (dated 12/18/2018), drawn to a method, system, and computer-readable medium for facilitating, by the auction device, an auction to exchange the one or more credits for acquiring the set of resources to perform the job for the first tenant; determining, by the auction device, a fair allocation of the set of resources in exchange for the one or more credits based on results of the auction and one or more priorities associated with at least one of the first tenant and a job type of the job, wherein the one or more priorities are based on at least one of a frequency at which the first tenant places bids for job requests, and an expected runtime for performing the job of the job type; and performing, by the auction device, the fair allocation of the set of resources to the first tenant such that the job is performed using the set of resources, wherein the set of resources include one or more of unallocated resources, purchased resources fairly allocated to and sold by a second tenant, and relinquished resources unfairly allocated to and relinquished by a third tenant, classified in class 705, subclass 26.3.
II.	The currently amended claims 16-24 and 26-36 (dated 2/23/2022), drawn to a method, system, and non-transitory computer-readable medium for determining, by the one or more servers, an expected runtime for the first job based, at least on part, on a first job type associated with the first job and a runtime history, the runtime history indicating, for each of a plurality of jobs, a corresponding job type and a runtime for processing the job; determining, for the first tenant, a priority associated with the first job type; determining, by the one or more servers a frequency with which the first tenant places bids for job requests; and allocating, by the one or more servers, based, at least in part on the expected runtime for the first job, the priority associated with the first job type for the first tenant, and the frequency with which the first tenant places bids for job requests, a first set of resources to the first tenant such that the job is performed using the first set of resources, the first set of resources being allocated from a pool of resources of the multi-tenant database environment, classified in class 370, subclass 395.42.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  See MPEP § 806.05(d).
In the instant case, subcombination I has separate utility such as: facilitating, by the auction device, an auction to exchange the one or more credits for acquiring the set of resources to perform the job for the first tenant; determining, by the auction device, a fair allocation of the set of resources in exchange for the one or more credits based on results of the auction and one or more priorities associated with at least one of the first tenant and a job type of the job, wherein the one or more priorities are based on at least one of a frequency at which the first tenant places bids for job requests, and an expected runtime for performing the job of the job type; and performing, by the auction device, the fair allocation of the set of resources to the first tenant such that the job is performed using the set of resources, wherein the set of resources include one or more of unallocated resources, purchased resources fairly allocated to and sold by a second tenant, and relinquished resources unfairly allocated to and relinquished by a third tenant.
In addition, subcombination II has separate utility such as: determining, by the one or more servers, an expected runtime for the first job based, at least on part, on a first job type associated with the first job and a runtime history, the runtime history indicating, for each of a plurality of jobs, a corresponding job type and a runtime for processing the job; determining, for the first tenant, a priority associated with the first job type; determining, by the one or more servers a frequency with which the first tenant places bids for job requests; and allocating, by the one or more servers, based, at least in part on the expected runtime for the first job, the priority associated with the first job type for the first tenant, and the frequency with which the first tenant places bids for job requests, a first set of resources to the first tenant such that the job is performed using the first set of resources, the first set of resources being allocated from a pool of resources of the multi-tenant database environment.
Restriction for examination purposes as indicated would have been proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 


Conclusion
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625